DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed April 5, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1, 4-10, and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical wiring device comprising a cover; and a base having a wire chamber supporting a wire termination assembly, wherein the wire termination assembly includes: a wire fastening member having at least one wire engaging surface, the wire fastening member being movable between an open position and a securing position;  a conductive member in close proximity to the wire fastening member such that a gap is provided between the at least one wire engaging surface and the conductive member when the wire fastening member is in the open position, the conductive member including at least one wire gripping member extending in a direction of the gap; wherein when an electrical conductor is positioned in the gap and the wire fastening member is moved from the open position to the securing position, the at least one wire engaging surface moves to reduce the size of the gap and the at least one wire gripping member engages the electrical conductor and a locking member having a hinge portion and at least one detent configured to hold the wire fastening member in the securing position, and when a portion of the locking member is pressed, the hinge portion moves such that the wire fastening member is released from the locking member enabling the wire fastening member to pass the at least one detent (claim 1).  This invention also deals with an electrical wiring device comprising: a cover; a base having a wire chamber; and a wire termination assembly including: a wire fastening member positioned within the wire chamber and having at least one wire engaging surface, the wire fastening member being rotatable between an open position and a securing position;  a conductive member positioned within the wire chamber in close proximity to the wire fastening member such that a gap is provided between the at least one wire engaging surface and the conductive member when the wire fastening member is in the open position, the gap being sized to permit an electrical conductor to be inserted into the wire chamber, the conductive member including at least one wire gripping member extending in a direction of the gap; wherein when the electrical conductor is inserted in the wire chamber and the wire fastening member is rotated from the open position to the securing position, the at least one wire engaging surface rotates to reduce the gap and the at least one wire gripping member engages the electrical conductor and a locking member having a hinge portion and at least one detent configured to hold the wire fastening member in the securing position, and when a portion of the locking member is pressed, the hinge portion moves such that the wire fastening member is released from the locking member enabling the wire fastening member to pass the at least one detent (claim 10).  This invention also deals with an electrical wiring device comprising: a cover; a base having a plurality of wire chambers; and a plurality of wire termination assemblies, wherein one of the plurality of wire termination assemblies is associated with one of the plurality of wire chambers, each wire termination assembly including: a wire fastening member positioned within the wire chamber and having at least one wire engaging surface, the wire fastening member being movable between an open position and a securing position;  a conductive member positioned within the wire chamber in close proximity to the wire fastening member such that a gap is provided between the at least one wire engaging surface and the conductive member when the wire fastening member is in the open position, the gap being sized to permit an electrical conductor to be inserted into the wire chamber, the conductive member including at least one wire gripping member extending in a direction of the gap; wherein when the electrical conductor is positioned in the gap and the wire fastening member is moved from the open position to the securing position, the at least one wire engaging surface rotates to reduce the gap between the wire fastening member and the conductive member and the at least one wire gripping member engages the electrical conductor; and a locking member having a hinge portion and at least one detent configured to hold the wire fastening member in the securing position, and when a portion of the locking member is pressed, the hinge portion moves such that the wire fastening member is released from the locking member enabling the wire fastening member to pass the at least one detent (claim 18).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1, 4-10, and 12-25 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 1, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Based on the above, it is respectfully submitted that Joy and IIkhanov either alone or in a proper combination, if one exists, do not disclose, teach or suggest at least “a locking member having a hinge portion and at least one detent configured to hold the wire fastening member in the securing position, and when a portion of the locking member is pressed, the hinge portion moves such that the wire fastening member is released from the locking member enabling the wire fastening member to pass the at least one detent” as recited in independent claim 1. Reconsideration and withdrawal of the rejection of independent claim 1 under 35 U.S.C. §103 are respectfully requested" is persuasive and therefore claims 1, 4-10, and 12-25 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 18, 2022